



COURT OF APPEAL FOR ONTARIO

CITATION: Hansen v. Strone Corporation, 2014 ONCA 385

DATE: 20140512

DOCKET: C58060

Laskin, Rouleau and Lauwers JJ.A.

BETWEEN

Jack Hansen and Susan Hansen operating as Otter
    Creek Farm

Plaintiffs (Respondents)

and

Strone Corporation, Strone Inc., Strone
    Management Services Inc. and Michael Macciocchi

Defendants (Appellants)

Chantal Brochi, for the appellants

D. Dooley and E. Durant, for the respondents

Heard: May 1, 2014

On appeal from the order of Justice Pierce of the Superior
    Court of Justice, dated November 18, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the motion judge.  Accordingly, the appeal
    is dismissed with costs of $10,000 all in.


